Case:18-05191-EAG13 Doc#:235-1 Filed:08/12/20 Entered:08/12/20 22:17:51                                            Desc:
                       Exhibit DSO Order Page 1 of 3


                                         COMMONWEALTH OF PUERTO RICO
                                            COURT OF FIRST INSTANCE
                                           BAYAMÓN JUDICIAL CENTER
                                            FAMILY AND MINORS PART

    JORANNIE CRUZ NIEVES
    PLAINTIFF                                                            CIVIL NO. DCU2016-0610

           VS                                                            RE: CUSTODY

    PEDRO J. NEVÁREZ BRUNO                                               ROOM: 3002
    DEFENDANT

                                                        RESOLUTION

           Having addressed the report rendered by the Child Support Examiner, Atty. Janet Soltero Lugo, on

the hearing held on January 17, 2020, the Court endorses the findings of fact and conclusions of law

included therein, which it approves.

           As a consequence, the child support is fixed, which the non-custodial father Mr. Pedro J. Nevarez

Bruno, must provide for the benefit of the minor GJNC, born on December 4, 2012, procreated by the

parties, in the amount of $1,829.14 per month 1, effective March 25, 2019, to be paid to the child's mother

through ASUME,.

           The final child support monthly amount of $1,550.48 that Mr. Pedro J. Nevarez Bruno must pay

for the period from May 15, 2017 to May 31, 2018 is established.




1
    Frequency of child support payments:
      a. Monthly: paid within the first five days of each month.

      b.   Twice a month: the first fortnight is paid within the first five days of each month and the second fortnight,
           within days 15 to 20 of each month.

      c.   Biweekly: paid each time he gets paid beginning with the first of month payment. Sometimes there will be
           three monthly payments.

      d.   Weekly: it is paid every week; the party who pays must inform the day payment will be made.

      e.   If the child pension is paid by order of income withholding at the origin, the same will be made according
           to the payment and accounting system of the withholding company.

Identification number: ______________                                                                                   1

Certified to be a true and exact translation from the source text in Spanish to the target language English.
21/JULY/20209 –♦ Pura Reyes Gilestra-ATA # 244688/NAJIT # 3449 ♦ Translations & More: 787-637-4906
Case:18-05191-EAG13 Doc#:235-1 Filed:08/12/20 Entered:08/12/20 22:17:51                                        Desc:
                       Exhibit DSO Order Page 2 of 3


          The final child support monthly amount of $1,605.29 that Mr. Pedro J. Nevarez Bruno must pay

for the period from June 1, 2018 to March 25, 2019 is established.

          The parties are ordered to share medical expenses not covered by the medical plan and

extraordinary expenses, as long as the latter have been consulted and approved by both parties, in writing

before incurring them, in the proportion of 52.81% Mr. Pedro Nevarez Bruno and 47.19% Mrs. Jorannie

Cruz Nieves, based on reimbursement. The party incurring the cost will have 5 days counted from the date

the payment was made to send evidence to the other party of the payment. The party that receives the

document will, in turn, have 5 days counted, from the date on which the documents are received to send the

other party the corresponding percentage of the total that reflects the payment receipt(s).

          Mr. Nevarez Bruno is directed to pay Mrs. Cruz Nieves 52.81% of the cost of the school's Bridges

Program monthly.

          When making payments for reimbursements and for the payment of the Bridges Program, Mr.

Pedro Nevarez Bruno is ordered to deposit the payments into the Banco Popular account of Mrs. Jorannie

Cruz Nieves.

          Mrs. Jorannie Cruz Nieves is ordered to send the receipt of the monthly payment of the Bridges

Program to Mr. Pedro Nevarez Bruno.

          Mr. Pedro Nevarez Bruno is ordered to pay the debt for the retroactive child support in the amount

of $18,050.83, through the payment plan stipulated by the parties, $500.00 per month, in addition to the

child support to be paid through ASSUME.

          Mr. Pedro Nevarez Bruno will continue to provide private health plan coverage that benefits the

minor.

          The parties agreed to set attorney fees for the 13 hearings held at the rate of $350.00 per visit, for a

total of $4,550.00. Mr. Pedro Nevarez Bruno is ordered to pay the aforementioned amount for fees as agreed

by the parties in the term of 60 days.


Identification number: _____________                                                                             2



Certified to be a true and exact translation from the source text in Spanish to the target language English.
21/JULY/20209 –♦ Pura Reyes Gilestra-ATA # 244688/NAJIT # 3449 ♦ Translations & More: 787-637-4906
Case:18-05191-EAG13 Doc#:235-1 Filed:08/12/20 Entered:08/12/20 22:17:51                                        Desc:
                       Exhibit DSO Order Page 3 of 3


          The parties are directed to, within fifteen days from the date on which they have received this

determination, appear at the Office of Administration for Child Support (ASUME) closest to their residence

to open a case and / or update the information of the fixed child support (either provisional or regular)

before the indicated agency. If neither of the parties has completed the ASUME Request for Services, which

establishes the Title IV-D of the federal Social Security Law, they are urged to complete it so that they can

receive all the services provided by ASUME. They are advised that, should the request for services not be

completed, the agency will not make any effort to try to collect the child support payments in case of non-

compliance by the non-custodial person.

          Pursuant to Administrative Order No. OAN-2003-03 of September 26, 2003, the Court clerk shall

notify the parties a copy of the report of the Examiner and the corresponding worksheet.

          The parties are advised of their continuing duty to inform the Court and the pension-receiving party

of any change of employer, indicating in such case the name, postal address, and telephone number of the

new employer. They should also report on the availability of a medical insurance policy, as soon as this

occurs.

          Mr. Pedro Nevarez Bruno is advised that if he fails to comply with any payment corresponding to

the provisional child support set forth herein, the Court may declare him in contempt and order his

imprisonment.

          NOTIFY the parties and ASUME, P. 0. Box 2578, Bayamon, Puerto Rico 00960.

          In Bayamón, Puerto Rico on February 3, 2020.



                                                                                      [Signed]
                                                                           KATHERINE HOFFMAN EGOZCUE
                                                                       JUDGE OF THE COURT OF FIRST INSTANCE




Identification number: _______________                                                                           3




Certified to be a true and exact translation from the source text in Spanish to the target language English.
21/JULY/20209 –♦ Pura Reyes Gilestra-ATA # 244688/NAJIT # 3449 ♦ Translations & More: 787-637-4906
